Citation Nr: 1728308	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 20, 2012, in excess of 20 percent from September 20, 2012 to October 21, 2014, and in excess of 30 percent from October 22, 2014 for residuals, status post left heel spur resection with plantar fascia release and history of heel pain (hereinafter "left heel spur resection residuals")

2.  Entitlement to a rating in excess of 10 percent prior to August 10, 2015 and to a compensable rating therefrom for post-operative scars, left heel. 

3.  Entitlement to a rating in excess of 10 percent for left lower extremity, tarsal tunnel syndrome associated with residuals, status post left heel spur resection with plantar fascia release and history of heel pain (hereinafter "tarsal tunnel syndrome of the left foot").


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law
ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted a temporary total rating for convalescence, effective February 22, 2008 to April 30, 2008, and a 10 percent rating for left heel spur resection residuals effective May 1, 2008.  

Historically, the Board notes that following a September 2012 Board remand for a new VA examination, in February 2013, the Appeals Management Center (AMC) granted an increased rating of 20 percent for left heel spur resection residuals.  The AMC also granted a 10 percent rating for tarsal tunnel syndrome of the left foot effective June 8, 2011, a 10 percent rating for painful left heel post-operative scar, and a noncompensable rating for linear left heel post-operative scar.  Such awards were considered part and parcel to the Veteran's left heel spur resection residuals and were thus continued on appeal.  See August 2015 Board remand.

In August 2015, the Board once again remanded the Veteran's increased rating claims for additional development.  Thereafter, in an August 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased evaluation for left heel spur resection residuals from 20 percent to 30 percent, effective October 22, 2014.  The AOJ also merged the Veteran's increased rating claims of post-operative scar, left heel, painful and post-operative scar, left heel, linear into a single claim for post-operative scars, left heel, and reduced the rating to 0 percent effective August 10, 2015.  In light of this decision, the issues have been recharacterized as indicated on the title page.  

FINDING OF FACT

In written correspondence dated March and April 2017, that was received prior to the promulgation of a decision in the appeal, the Veteran's attorney notified the Board that the Veteran wanted to withdraw his increased rating claims for left heel spur resection residuals, left heel post-operative scars, and tarsal tunnel syndrome of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for left heel spur resection residuals are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for rating post-operative scars, left heel, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for tarsal tunnel syndrome of the left foot are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).

Review of the record reveals that, in written correspondence dated March and April 2017, the Veteran's attorney expressly withdrew his appeal with regard to the issues of entitlement to an increased rating for left heel spur resection residuals, for tarsal tunnel syndrome of the left foot, and for post-operative left heel scars.  See March and April 2017 Third Party Correspondence.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.


ORDER

The appeal for an increased rating for left heel spur resection residuals is dismissed.

The appeal for an increased rating for post-operative scars, left heel, is dismissed. 

The appeal for an increased rating for tarsal tunnel syndrome of the left foot is dismissed.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


